The plaintiff claims to have been injured in the Woolen Mill of the defendant by slipping on some oil on the floor and falling so that one of hex-hands was caught in a revolving pulley. At the close of the plaintiff’s evidence the presiding Justice granted a xnotion for noxisuit axxd the case is before the court on the plaintiff’s exception to the ruling of the presiding Justice. The accident occurred on the 13th of November, 1915, and the plaintiff had been operating the same loom in the same location of the defendant’s mill from the last day of July preceding. She had worked in this and other woolen mills as a loom operator off and on for fifteexx years prior to the accident.
McGillicuddy Sr Morey, for plaintiff. Hinckley Sr Hinckley, for defendant.
According to her testimony the conditions at the time of the accident were no different from what they had been many times, if not continuously, during all the term of her employment. She claims that the oil in which she slipped at the time of the accident came from a coupling in the machinery over the floor and alleges that the defendant was at fault in not having some receptacle under this particular coupling to catch the oil that dripped thereform. If her contention is true that the oil did drip from this coupling to the floor, it is clear from her testimony that it was not an unusual happening. She testifies that the floor around these looms, in this as in other mills in which she had worked, was always greasy and slippery, that on this morning she was hurrying and not thinking of slipping. It is evident that the conditions of which she complains in her writ were known to her during all of the time of her employment and were not unusual. The conclusion that she assumed the risks of the dangers from which the accident occurred and that, therefore, the ruling of the presiding Justice under all the evidence presented by her was correct, seems fully justified. Exceptions overruled.